Citation Nr: 1413196	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and assigned a zero percent (non-compensable) disability rating.  

A Board video conference hearing was held in February 2013 before the undersigned and a copy of the hearing transcript has been added to the record.

The Board finally notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that with the exception of the February 2013 Board hearing transcript, they either are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking a compensable rating for his bilateral hearing loss.  A review of the record shows that the Veteran was afforded a VA examination in February 2009, over five years ago.  The Veteran testified at his February 2013 Board hearing that his disability had worsened since the last examination.  In this regard, the Veteran reported that he had recently been prescribed hearing aids by the VA and at the time of the last examination, he was not wearing hearing aids.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time that has elapsed since his most recent VA examination in 2009, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Moreover, the RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  In this regard, as noted above, the Veteran testified at his Board hearing that he had recently been prescribed hearing aids five weeks prior at the Beaumont VA Medical Center; however, the most recent VA treatment records associated with the claims file are dated only through April 2011.  As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain any additional VA treatment records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected bilateral hearing loss since February 2009.  Obtain all VA treatment records which have not been obtained already, to include any records dated from April 2011 to the present.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.    

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate audiological testing should be conducted.  The examiner should provide information regarding the impact of the Veteran's service-connected bilateral hearing loss on his daily functioning.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


